     Case 2:18-cv-06891-CAS-E Document 12 Filed 11/13/18 Page 1 of 10 Page ID #:55




1    NICOLA T. HANNA
     United States Attorney
2    THOMAS D. COKER
     Assistant United States Attorney
3    Chief, Tax Division
     ROBERT F. CONTE (Cal. Bar No. 157582)
4    JOHN D. ELLIS (Cal. Bar No. pending)
     Assistant United States Attorneys
5          Federal Building, Suite 7211
           300 North Los Angeles Street
6          Los Angeles, California 90012
           Telephone: (213) 894-6607
7                       (213) 894-2740
           Facsimile: (213) 894-0115
8          E-mail:      robert.conte@usdoj.gov
                        john.ellis3@usdoj.gov
9
     Attorneys for the United States of America
10
11                               UNITED STATES DISTRICT COURT
12                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
13                                     WESTERN DIVISION
14   UNITED STATES OF AMERICA,                        Civil No. 2:18-cv-6891-CAS (Ex)
15                 Plaintiff,                         OPPOSITION TO DEFENDANTS’
                                                      MOTION TO DISMISS FOR FAILURE
16                        v.                          TO STATE A CLAIM [Doc. 10]
17   MONEY SHINDAY and NILA                           Hearing Date: December 3, 2018
     SHINDAY,                                         Hearing Time: 10:00 a.m.
18                                                    Courtroom:    8D
                   Defendants.                        Location:     United States Courthouse
19                                                                  350 W. First Street
                                                                    Los Angeles, CA 90012
20
21
22       I.       Introduction
23            The United States seeks to reduce to judgment five civil penalties (FBAR
24   penalties), each in an amount of less than $52,000. Defendants’ motion to dismiss (ECF
25   Doc. 10), citing two non-precedential cases, contends that the penalties cannot exceed
26   $100,000 in the aggregate. Neither case on which defendants rely, however, reached that
27   conclusion. Rather, those cases held--incorrectly--that individual FBAR penalties cannot
28   exceed $100,000. Because no such penalties are at issue, the motion should be denied.
                                                  1
     Case 2:18-cv-06891-CAS-E Document 12 Filed 11/13/18 Page 2 of 10 Page ID #:56




1        II.    Standard of Review
2           Defendants’ motion is made pursuant to Fed. R. Civ. P. 12(b)(6). Such a motion
3    tests the sufficiency of the factual matters alleged in the complaint. Bell Atlantic Corp.
4    v. Twombly, 550 U.S. 544 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In
5    reviewing the sufficiency of a complaint, the court is limited to the complaint, the
6    exhibits to the complaint, documents incorporated by reference, and matters properly
7    subject to judicial notice. E.g., In re NVIDIA Corp. Securities Litigation, 768 F.3d
8    1046, 1051 (9th Cir. 2014). The allegations in the complaint, together with all
9    reasonable inferences therefrom, must be taken as true and construed in the light most
10   favorable to non-moving party. Knievel v. ESPN, 393 F.3d 1068, 1072 (9th Cir. 2005).
11   Dismissal is appropriate only if the court determines after doing so that the non-moving
12   party has failed to allege sufficient facts to state a claim to relief that is plausible on its
13   face. Iqbal, 556 U.S. at 678. “For all of these reasons, it is only under extraordinary
14   circumstances that dismissal is proper under Rule 12(b)(6).” Susilo v. Wells Fargo
15   Bank, N.A., 796 F. Supp. 2d 1177, 1185 (C. D. Cal. 2011) (citing United States v. City
16   of Redwood City, 740 F.2d 963, 966 (9th Cir. 1981)). But if such circumstances present
17   themselves, leave to amend a complaint which has been dismissed should be freely
18   granted. Fed. R. Civ. P. 15(a).
19       III.   Summary of Facts Set Forth in the Complaint
20          In this case, the United States seeks to reduce to judgment and to collect unpaid
21   willful and non-willful FBAR penalties assessed against Money and Nila Shinday, both
22   of whom are U.S. citizens. The FBAR penalties were assessed after defendants failed to
23   timely file FBARs disclosing their interests in foreign financial accounts they held
24   between 2005 and 2011. (Compl. ¶¶ 31-32, ECF Doc. 1). During those years,
25   defendants held a Swiss account at UBS AG (UBS) and between seven and twenty-nine
26   Indian accounts at the State Bank of India (SBI). (Id. ¶¶ 9-10). The year-end balances in
27   the accounts were:
28
                                                     2
     Case 2:18-cv-06891-CAS-E Document 12 Filed 11/13/18 Page 3 of 10 Page ID #:57




1     Year                          Account                       Balance
2     2005                          UBS                           $350,019
3                                   SBI (multiple)                $444,035
4     2006                          UBS                           $361,819
5                                   SBI (multiple)                $669,729
6     2007                          UBS                           $420,893
7                                   SBI (multiple)                $258,079
8     2008                          UBS                           $15,003
9                                   SBI (multiple)                $306,647
10    2009                          SBI (multiple)                $411,502
11    2010                          SBI (multiple)                $216,530
12    2011                          SBI (multiple)                $362,506
13   (Id.)
14           On August 23, 2016, the IRS assessed five willful FBAR penalties against Money
15   Shinday as follows:
16
      Year                                           Amount of Penalty
17
      2007                                           $51,578
18
      2008                                           $51,578
19
      2009                                           $51,578
20
      2010                                           $51,577
21
      2011                                           $51,577
22
     (Id. ¶ 32; Ex. 2).
23
         IV.    The FBAR Penalty
24
             The Currency and Foreign Transactions Reporting Act, also known as the Bank
25
     Secrecy Act (BSA), 31 U.S.C. § 5311-25, was enacted in 1970. Pub. L. 91-508, 84 Stat.
26
     1114. The BSA, among other things, imposed on U.S. citizens a number of reporting
27
     requirements intended to have “a high degree of usefulness in criminal, tax, or regulatory
28
                                                 3
     Case 2:18-cv-06891-CAS-E Document 12 Filed 11/13/18 Page 4 of 10 Page ID #:58




1    investigations or proceedings.” 31 U.S.C. § 5311; see also California Bankers Ass’n v.
2    Shultz, 416 U.S. 21, 26 (1974).
3          The BSA, as relevant here, requires U.S. citizens to report to the Secretary of the
4    Treasury any interests they hold in foreign financial accounts with balances over
5    $10,000. 31 U.S.C. § 5314; 31 C.F.R. §§ 1010.306 and 1010.350. The form designated
6    for this purpose is Treasury Department Form 90-22.1, Report of Foreign Bank and
7    Financial Accounts. 31 C.F.R. § 1010.350(a). This form is commonly called an FBAR.
8    An FBAR is an information report (i.e., no tax is due with its filing) that must be filed no
9    later than June 30 of the year following the calendar year during which the account was
10   held. 31 C.F.R. § 1010.306(d); United States v. Williams, 489 Fed. Appx. 665 (4th Cir.
11   2012). Individuals who fail to timely report a foreign account may be assessed a civil
12   penalty. See 31 U.S.C. §§ 5314 and 5321. This penalty comes in two varieties. A
13   penalty for a non-willful FBAR violation cannot exceed $10,000. 31 U.S.C.
14   § 5321(a)(5)(B). A penalty for a willful FBAR violation can be the greater $100,000 or
15   50% of the balance in the account at the time of the violation. 31 U.S.C. §
16   5321(a)(5)(C)-(D). This, however, was not always the case.
17         Before 2004, 31 U.S.C. § 5321(a)(5) provided that the Treasury Secretary could
18   impose a maximum willful FBAR penalty of $25,000 or “an amount (not to exceed
19   $100,000) equal to the balance in the account at the time of the violation,” whichever
20   was greater. Tracking the statute, 31 C.F.R. § 103.57 authorized “a civil penalty not to
21   exceed the greater of the amount (not to exceed $100,000) equal to the balance in the
22   account at the time of the violation, or $25,000” for a willful FBAR violation.1 In 2004,
23   Congress passed the American Jobs Creation Act of 2004 (AJCA), Pub. L. No. 108-357,
24   118 Stat. 1418 (2004), which increased the maximum civil penalty for willful violations
25   of the FBAR reporting requirements. Congress believed that “improving compliance
26
27         1
             This language was added by the Anti-Drug Abuse Act of 1986 (also known as
28   the Money Laundering Control Act of 1986), Pub. L. No. 99-570, Tit. I, Subtit. H, 100
     Stat. 3207, 3207-18 et. seq.
                                               4
     Case 2:18-cv-06891-CAS-E Document 12 Filed 11/13/18 Page 5 of 10 Page ID #:59




1    with [the FBAR] reporting requirement is vitally important to sound tax administration,
2    to combatting terrorism, and to preventing the use of abuse tax scheme and scams,” S.
3    Rep. No. 108-192 at 108 (2004), and that “increasing [the previous law’s] penalty for
4    willful non-compliance” would “improve the reporting of foreign financial accounts,”
5    Joint Committee on Taxation, General Explanation of Tax Legislation Enacted in the
6    108th Congress, JCS-5-05 at 387 (2005).
7          In the revised 31 U.S.C. § 5321, Congress provided that the maximum civil
8    penalty for willful violations of 31 U.S.C. § 5314 occurring after October 22, 2004,
9    “shall be increased” to the greater of $100,000 or 50% of the balance in the account at
10   the time of the violation. 31 U.S.C. § 5321(a)(5)(C) and (D) (emphasis added). The
11   AJCA thus eliminated the $100,000 cap contained in the prior version of 31 U.S.C. §
12   5321 and its regulation, 31 C.F.R. § 103.57, on willful violations and “mandate[d] that
13   the maximum penalty allowable for willful failure to report a foreign bank account be set
14   at a specific point: the greater of $100,000 or 50 percent of the account’s balance.”
15   Norman v. United States, 138 Fed. Cl. 189, 195 (2018). Because the amended penalty
16   structure superseded the prior statutory and regulatory provisions, the IRS stopped
17   applying the penalty maximums in the regulation and began applying, consistent with
18   Congress’ intentions, the penalty maximums in 31 U.S.C. § 5321(a)(5), as amended.
19         Despite the 2004 changes to 31 U.S.C. § 5321(a)(5), the Treasury Department has
20   not, to date, repealed 31 C.F.R. § 103.57. It did, however, renumber the regulation to 31
21   C.F.R. § 1010.820 as part of a 2010 restructuring of the BSA regulations. See Final
22   Rule, 75 Fed. Reg. 65806 (Oct. 26, 2010). But this renumbering was in no way an
23   exercise of the Treasury Department’s rulemaking authority; rather, it was merely
24   renumbering the BSA regulations in a way that made them easier to find. See id.
25   Because the renumbering was ministerial, not substantive, the Treasury Department
26   rejected as “outside the scope of th[e] rulemaking” “all comments . . . that requested a
27   substantive change, or would result in a substantive change” to the renumbered
28   regulations. Id. at 65807. And consistent with the ministerial nature of the changes, it
                                                  5
     Case 2:18-cv-06891-CAS-E Document 12 Filed 11/13/18 Page 6 of 10 Page ID #:60




1    explicitly declined to repeal portions of the regulations that appeared obsolete, including
2    “certain portions of the previous 31 C.F.R. § 103.57.” Id.
3          To date, three trial courts have considered the interplay between 31 C.F.R. §
4    1010.820, the renumbered regulation, and 31 U.S.C. § 5321(a)(5), the revised statute. At
5    issue in each case were willful FBAR penalties that were greater than the maximums set
6    forth in 31 C.F.R. § 1010.820 but at or below the maximums set forth in 31 U.S.C. §
7    5321(a)(5)(C) and (D). Two courts, the United States District Court for the Western
8    District of Texas and the United States District Court for District of Colorado, concluded
9    that the regulation “cabins” the IRS’s authority to assess willful penalties to no more
10   than $100,000, despite the statute’s unambiguous language to the contrary. United
11   States v. Colliot, 2018 WL 2271381 (W.D. Tex. May 16, 2018) and United States v.
12   Wahdan, __ F.Supp. 3d __, 2018 WL 3454973 (D. Co. July 18, 2018). Those courts
13   perceived no inconsistency in the regulation’s penalty structure and that of the statute,
14   reasoning that “the penalty cap in the regulation is, in essence, a subset of the penalties
15   that could be imposed under the statute” and that “in the exercise of statutory discretion,
16   the [Treasury] Secretary limited the penalties that the IRS could impose to $100,000.”
17   Wahdan, 2018 WL 3454973 at *3.
18         But the Court of Federal Claims reached the opposite conclusion. Norman v.
19   United States, 138 Fed. Cl. 189 (2018). It held that the maximum penalty set forth in 31
20   C.F.R. § 1010.820 was inconsistent with the AJCA’s amendments to 31 U.S.C. §
21   5321(a)(5) and invalidated the regulation as inconsistent with the statute under which it
22   was promulgated. Id. at 196 (citing United States v. Larionoff, 431 U.S. 864, 873
23   (1977)). The linchpin of the Court of Federal Claims’ conclusion was Congress’ use of
24   “shall” in the AJCA’s amendments to 31 U.S.C. § 5321(a)(5). It reasoned that by
25   “us[ing] the imperative, ‘shall,’ rather than the permissive, ‘may,’” in amending the
26   maximum willful FBAR penalty, Congress divested from the Treasury Secretary the
27   “discretion to regulate any other maximum.” Id. at 196.
28   //
                                                   6
     Case 2:18-cv-06891-CAS-E Document 12 Filed 11/13/18 Page 7 of 10 Page ID #:61




1        V.    Argument
2          1. Colliot and Wahdan are Inapplicable
3          Defendants contend that the FBAR penalties assessed against Money Shinday
4    violate the Administrative Procedures Act, 5 U.S.C. § 706(2), because they are “federal
5    agency actions that are ‘arbitrary, capricious, an abuse of discretion, or otherwise not in
6    accordance with the law.’” The crux of their argument is that pursuant to 31 C.F.R. §
7    1010.820, the willful FBAR penalties assessed against Money Shinday “cannot exceed
8    $100,000” in the aggregate.2 (Doc. 10-1, p. 2). Defendants’ motion liberally cites
9    Colliot and Wahdan but misstates their holdings. Both cases concerned FBAR penalties
10   that individually exceeded $100,000 (and therefore the purported cap in 31 C.F.R. §
11   1010.820). No such penalties are at issue here.
12         In Wahdan, the IRS sought to reduce to judgment “numerous penalties for
13   multiple FBAR violations.” 2018 WL 3454973 at *1. The Wahdans moved for a
14   judgment on the pleadings pursuant to Fed. R. Civ. P. 12(c). Id. But their motion and
15   the opinion concerned only the FBAR penalties that individually exceeded $100,000—
16   viz., a $1,108,645 penalty assessed for 2008, a $599,234 penalty assessed for 2009, and a
17   $599,234 penalty assessed for 2010. Id. The court did not purport to limit the remaining
18   assessments, “many of which were flat amounts of $100,000.” Id.
19         The same is true in Colliot, in which the IRS assessed 16 FBAR penalties. W.D.
20   Tex. No. 1:16-cv-1281-SS, Doc. 1. Four FBAR penalties totaling $548,773 were
21   assessed for 2007; four FBAR penalties totaling $196,082 were assessed for 2008; and
22   smaller penalties were asserted for 2009 and 2010. Colliot, 2018 WL 2271381 at *1.
23   After discovery, Colliot moved for summary judgment with respect to a $323,773
24   penalty assessed for 2007, contending that the penalty exceeding the applicable
25   maximum set forth in 31 C.F.R. § 1010.820. Id. The Court agreed that regulatory
26   maximums set forth in 31 U.S.C. § 1010.820 limited the IRS’s authority to assess willful
27
           2
28          The motion does not contest the non-willful FBAR penalties assessed against
     Nila Shinday.
                                               7
     Case 2:18-cv-06891-CAS-E Document 12 Filed 11/13/18 Page 8 of 10 Page ID #:62




1    FBAR penalties but declined to address “what relief might be appropriately afforded
2    Colliot under these circumstances,” declined to determine which, if any, penalties
3    exceeded the regulatory maximum, and ordered the parties to submit “additional briefing
4    on the appropriate next steps” it should take. Colliot, 2018 WL 2271381 at *3. Those
5    steps are apparently still being determined. See Colliot, W.D. Tex. No. 1:16-cv-1281-
6    SS, Docs. 65 and 66. But in any event, the reasoning in Colliot is clearly limited to
7    FBAR penalties that individually exceeded the cap set forth in 31 C.F.R. § 1010.820.
8          Here, each FBAR penalty asserted against Money Shinday was below the
9    purported limit described in Colliot and Wahdan. As set forth in the complaint,
10   defendants held numerous foreign accounts between 2005 through 2011. The aggregate
11   account balances for those years were between $216,530 and $678,972. Defendants
12   failed to timely report their foreign financial accounts to the IRS. Under 31 U.S.C. §
13   5321 the IRS may assess an FBAR penalty for each violation of the FBAR reporting
14   requirements. The IRS assessed five FBAR penalties with respect to Mr. Shinday, one
15   for each of the 2007 through 2011 tax years. Even under Colliot and Wahdan, the
16   penalties--each under $52,000--are proper. The FBAR penalties at issue do not violate
17   31 C.F.R. § 1010.820. Defendants’ motion should be denied.
18         2. Colliot and Wahdan were Incorrectly Decided
19         As described above, the holdings in Colliot and Wahdan are not applicable to
20   defendants’ case because the FBAR penalties at issue are below the cap set forth in 31
21   C.F.R. § 1010.820. Separately, the government notes that both cases were wrongly
22   decided.3 The linchpin of the Colliot and Wahdan decisions was their determination that
23   31 C.F.R. § 1010.820 limits the Treasury Secretary’s discretion to impose willful FBAR
24   penalties. Colliot, 2018 WL 2271381 at *4; Wahdan, 2018 WL 3454973 at *4. That
25   conclusion, however, is belied by the unambiguous language of 31 U.S.C. § 5321(a)(5),
26
27         3
            Neither case, of course, is binding on the Court. Both are from outside of the
28   Ninth Circuit and therefore authoritative only to the extent that they are persuasive. See
     Engel v. CBS, Inc., 886 F.Supp. 728, 731 (C. D. Cal. 1995).
                                                  8
     Case 2:18-cv-06891-CAS-E Document 12 Filed 11/13/18 Page 9 of 10 Page ID #:63




1    as revised, and well as its legislative history.
2          As described above, the AJCA, passed in 2004, unambiguously increased the
3    maximum civil penalty available to the IRS for willful violations of the FBAR reporting
4    requirements. In the revised 31 U.S.C. § 5321(a)(5)(C) and (D), Congress provided that
5    the maximum civil penalty for willful violations of 31 U.S.C. § 5314 occurring after
6    October 22, 2004, “shall be increased” to the greater of $100,000 or 50% of the balance
7    in the account at the time of the violation (emphasis added). By “us[ing] the imperative,
8    ‘shall,’ rather than the permissive, ‘may,’” in amending the maximum willful FBAR
9    penalty, Congress divested from the Treasury Secretary the “discretion to regulate any
10   other maximum.” Norman, 138 Fed. Cl. at 195. It thus eliminated 31 C.F.R. § 103.57’s
11   $100,000 cap on willful violations and “mandate[d] that the maximum penalty allowable
12   for willful failure to report a foreign bank account be set at a specific point: the greater of
13   $100,000 or 50 percent of the account’s balance.” Id. As revised, the text of 31 U.S.C. §
14   5321(a)(5) is clearly inconsistent with the 31 C.F.R. § 1010.820. Id. Accordingly, the
15   former invalidated the latter. See Larionoff, 431 U.S. at 873. Defendants’ assertions to
16   the contrary are incorrect.
17         3. Defendants Inappropriately Reference an Unrelated Case
18         Lastly, defendants’ motion references a United States Tax Court case, docket
19   number 5612-17, filed by defendants. Defendants’ reference to that case is
20   inappropriate. A motion filed under Fed. R. Civ. Pro. 12(b)(6) tests the sufficiency of
21   the factual matters alleged in the complaint. Iqbal, 556 U.S. at 678. In reviewing the
22   sufficiency of a complaint under that rule, the court is limited to the complaint itself, its
23   attached exhibits, documents incorporated by reference, and matters properly subject to
24   judicial notice. E.g., In re NVIDIA Corp. Securities Litigation, 768 F.3d 1046, 1051
25   (9th Cir. 2014). The complaint did not make any allegations regarding the Tax Court
26   case, attach any exhibits relating to it, or incorporate any documents relating to that case.
27   Further, defendants have not requested that the Court take judicial notice of the Tax
28   Court decision. Nor have they established that the decision is a proper subject for
                                                    9
     Case 2:18-cv-06891-CAS-E Document 12 Filed 11/13/18 Page 10 of 10 Page ID #:64




1     judicial notice. And in any event, the disposition of defendants’ Tax Court case has no
2     bearing on this one. That case concerned, among other things, whether defendants
3     committed civil fraud in underreporting their income for various tax years.4 That is a
4     separate question from the one presented here (i.e., whether defendants willfully violated
5     the FBAR reporting requirements). Any references to the Tax Court case should be
6     excluded.
7         VI.     Conclusion
8           The United States’ allegations, viewed in the light most favorable to it, state a
9     plausible claim for which relief can be granted. Colliot and Wahdan are inapplicable and
10    wrongly decided. The motion should be denied.
11
12     Dated: November 13, 2018                  Respectfully submitted,
13                                               NICOLA T. HANNA
                                                 United States Attorney
14                                               THOMAS D. COKER
                                                 Assistant United States Attorney
15                                               Chief, Tax Division
16                                                  /s/ John D. Ellis
                                                 JOHN D. ELLIS
17                                               Assistant United States Attorney
18
                                                    /s/ Robert F. Conte
19                                               ROBERT F. CONTE
                                                 Assistant United States Attorney
20
                                                 Attorneys for the United States of America
21
22
23
24
25
26
            4
27           Further, the motion is misleading as to the disposition of that case. The Tax
      Court did not, as defendants contend, find that defendants did not commit civil fraud in
28    underreporting their income. Rather, the IRS conceded that issue in a stipulated decision
      document. The Tax Court did not make any findings as to fraud.
                                                  10
